Cuyahoga App. No. 87881. This cause is pending before the court as an appeal from the Court of Appeals for Cuyahoga County. Upon consideration of appellee’s motion for appointment of counsel for the Adams children,
It is ordered by the court that the motion is granted.
It is further ordered, sua sponte, that Charles Miller of Cincinnati, Ohio, is appointed to represent appellee Adams children on a pro bono basis.
It is further ordered that appellee Adams children shall file the merit brief within thirty days of the date of this entry, and the parties shall otherwise proceed in accordance with S.CtPrac.R. VI.